Name: Commission Regulation (EEC) No 1727/81 of 29 June 1981 amending Regulation (EEC) No 2378/80 on additional special detailed rules governing the issue of export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 81 No L 172/21Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1727/81 of 29 June 1981 amending Regulation (EEC) No 2378/80 on additional special detailed rules governing the issue of export licences in the beef and veal sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by the Act of Accession of Greece, and in particular Article 1 (2) thereof, Whereas Commission Regulation (EEC) No 2378/80 (2), as last amended by Regulation (EEC) No 670/81 (3), laid down additional special detailed rules concerning issue of export licences, which were made necessary by the world market situation for agricul ­ tural products ; whereas the said detailed rules apply only until 30 June 1981 ; whereas it is appropriate to extend the period of validity of that Regulation by three months : In Article 3 of Regulation (EEC) No 2378/80 '30 June 1981 ' is hereby replaced by '30 September 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1981 . For the Commission The President Gaston THORN 0) OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2 ) OJ No L 241 , 13 . 9 . 1980, p . 19 . (3 ) OJ No L 71 , 17 . 3 . 1981 , p . 5 .